DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al (US Publication No. 2012/0099129).
	Concerning claim 1, Ogino discloses a preview image display apparatus (Figs.1-5), comprising:
a panel (140, Fig.3);
a scanner (102, Fig.3):
a generating section (120, Fig.3) configured to generate first preview images and second preview images, the first preview images being generated through reading  a first document having a plurality of pages by the scanner, the second preview images  being generated through reading a second document having a plurality of pages by the scanner;
a panel operation controller 9134, Fig.3) configured to display, on the panel, one of a first preview screen displaying the first preview images and a second preview screen displaying the second preview images while the first preview screen and the second preview screen are alternately transferred to the second preview screen and the first preview screen, respectively; and
a system controller configured to instruct the panel operation controller to display alternate transfer between the first preview screen (any Figs.6-9) and the second preview screen (any Figs.6-9).
	It is noted that the scanned document is separated and displayed in different groups which is considered as first preview images and second preview images.  For instance, the multiple pages displayed in the display screen 480 in Fig. 7 in the finish preview mode is considered to be first preview images and 3 pages displayed in Fig.8 can be considered as second preview images displayed in image edition mode or multiple pages displayed in Fig.9 in a document display mode can be considered first or second preview images.
	Ogino et al does not directly teach the first preview screen and the second preview screen are alternately transferred.  However, Ogino teaches the user can select different modes that can switch the display screens.  For instance, Ogino teaches 4 different display screens that can be alternately switched depending on user selection and they can display any first preview images in a first preview screen and second preview images in a second preview screen illustrated in Figs.6-9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider different display screens in different modes shown in Figs.6-9 in Ogino equivalent to a first and second preview screens since a first preview screen can be alternately transferred to a second screen depending on user’s selection of the modes such as fit mode (Fig.6), finish preview mode (Fig.7), image edition mode (Fig.8) and document display mode (Fig.9).  That would yield to predictable result of a preview image display apparatus capable of alternately switching display screens according to user’s desire for display first and second preview images.
	Concerning claims 2-4, 6-9, 15, 17 and 19, Ogino further teaches the preview image display apparatus according to claim 1, wherein:
- upon detection by the panel operation controller that one of the second preview images has been moved by a touch operation on the second preview screen, the system controller instructs the panel operation controller (touch panel 134) to transfer display on the panel from the second preview screen to the first preview screen, and the panel operation controller moves the one of the second preview images which is being touch-operated to the first preview screen and inserts the one of the second preview images at a position between the first preview images displayed on the first preview screen in accordance with the position to which the one of the second preview images has been moved (image editing mode in Fig.8), (paragraphs 170-179), (claim 2);
- an editing section (image edition mode) configured to perform an editing process on the second preview images or at least one of the first preview images, wherein the system controller instructs the editing section to perform the editing process based on an instruction to edit at least one of the first preview images on the first preview screen or the second preview images on the second preview screen (Fig.8; paragraphs 170-179), (claim 3);
- the system controller performs, based on a specific operation on the panel (500, Fig.6; 510, Fig.7; 520, Fig.8 and 530, Fig.9), function switching from the second preview screen to the first preview screen and function switching from the first preview screen to the second preview screen (paragraphs 11, 38, 46, 66, 113, 132-136, 150, 210), (claim 4);
- when the panel operation controller displays the second preview images, the panel operation controller erases the first preview images, and when the panel operation controller displays one of the first preview images, the panel operation controller erases a remainder of the first preview images and the second preview images (when the mode is change or when the user selects the image edition mode), (Abstract; paragraphs 28, 153, 170-172, 177-179, 199-204, 213), (claim 6);
- the function switching from the second preview screen to the first preview screen is that a screen that has been acting as the second preview screen acts as the first preview screen, and the function switching from the first preview screen to the second preview screen is that a screen that has been acting as the first preview screen acts as the second preview screen (paragraphs 116, 132, 135-136, 148-150, 197, 202, 210-215), (claim 7);
- the first preview screen has a function of performing with priority a process on the first preview images, and the function switching from the first preview screen to the second preview screen is to stop the function of performing with priority the process on the first preview images that are being displayed on the first preview screen and that are to be displayed on the second preview screen after the function switching (paragraphs 132, 135-136, 148-150, 177, 197, 202, 210-215), (claim 8);
- the function switching from the second preview screen to the first preview screen is to provide a function of performing with priority a process on the second preview images that is being displayed on the second preview screen and that is to be displayed on the first preview screen after the function switching (paragraphs 132, 135-136, 148-150, 177, 197, 202, 210-215), (claim 9);
- the system controller is configured to instruct the panel operation controller to display transfer of the second preview screen to the first preview screen upon detecting that one of the second preview images has been dragged and instruct the panel operation controller to display transfer of the first preview screen to the second preview screen upon detecting that one of the first preview images has been dragged (paragraphs 129-141), (claim 15);
- upon a button displayed in the panel being touched, the panel is changed to display the first preview screen displaying the second preview images when the second preview screen displaying the second preview images is displayed and to display the second preview screen displaying the first preview images when the first preview screen displaying the first preview images is displayed (paragraphs 129-150), (claim 17);
- the panel operation controller alternately displays, on the panel, the first preview screen and the second preview screen without simultaneously displaying the first preview screen and the second preview screen (Figs.6-9; Abstract; paragraphs 129-150), (claim 19).
	Concerning claim 5, Ogino discloses non-transitory computer-readable storage medium storing therein a program to be executed by a computer (paragraphs 8, 98, 10102) for controlling a preview image display apparatus, the preview image display apparatus including a generating section, a panel operation controller, a panel, and a system controller as discussed in claim 1 above.
	Concerning claims 10-14, 16, 18 and 20, Ogino further teaches the non-transitory computer-readable storage medium according to claim 5, wherein:
- the computer further causes performance, by the system controller, of function switching from the second preview screen to the first preview screen and function switching from the first preview screen to the second preview screen based on a specific operation on the panel (paragraphs 11, 38, 46, 66, 113, 132-136, 150, 210),  (claim 10);
- when the panel operation controller displays the second preview images, erasure of the first preview images by the panel operation controller, and when the panel operation controller displays one of the first preview images, erasure a remainder of the first preview images and the second preview images by the panel operation controller (when the mode is change or when the user selects the image edition mode), (Abstract; paragraphs 28, 153, 170-172, 177-179, 199-204, 213), (claim 11);
- the function switching from the second preview screen to the first preview screen is that a screen that has been acting as the second preview screen acts as the first preview screen, and the function switching from the first preview screen to the second preview screen is that a screen that has been acting as the first preview screen act as the second preview screen (paragraphs 116, 132, 135-136, 148-150, 197, 202, 210-215), (claim 12);
- the first preview screen has a function of performing with priority a process on the first preview images, and the function switching from the first preview screen to the second preview screen is to stop the function of performing with priority the process on the first preview images that is being displayed on the first preview screen and that is to be displayed on the second preview screen after the function switching (paragraphs 132, 135-136, 148-150, 177, 197, 202, 210-215), (claim 13);
- the function switching from the second preview screen to the first preview screen is to provide a function of performing with priority a process on the second preview images that is being displayed on the second preview screen and that is to be displayed on the first preview screen after the function switching (paragraphs 132, 135-136, 148-150, 177, 197, 202, 210-215), (claim 14);
- instruction, by the system controller, to the panel operation controller, to display transfer of the second preview screen to the first preview screen upon detecting that one of the second preview image has been dragged, and instruction, by the panel operation controller, to display transfer of the first preview screen to the second preview screen upon detecting that one of the first preview images has been dragged (paragraphs 129-141), (claim 16);
- instruction, by the system controller, to the panel operation controller, upon a button displayed in the panel being touched, to display the first preview screen displaying the second preview images when the second preview screen displaying the second preview images is displayed and to display the second preview screen displaying the first preview images when the first preview screen displaying the first preview images is displayed (paragraphs 129-150), (claim 18);
- the computer further causes instruction, by the system controller, to the panel operation controller, to display one of the first preview screen ant the second preview screen without simultaneously displaying the first preview screen and the second preview screen (Figs.6-9; Abstract; paragraphs 129-150), (claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Yoneyama et al (US Patent No. 4,601,003) discloses a document rearrangement system capable of displaying new document image information and changing the display screen so as to display a second image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



February 27, 2021